            Case 3:17-cv-00391-KM Document 66 Filed 02/05/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

A.H., MINOR, BY HER NEXT               : DOCKET NO. 3:17-cv-00391-RDM-KM
FRIEND AND MOTHER,
TRACEY HANDLING,

Plaintiff                              : CIVIL ACTION




                                                                                             =
v.                                      : JURY TRIAL DEMANDED
                                                                               FILED
MINERSVILLE AREA SCHOOL                                                     SCRAI\ITON
DISTRICT,
                                                                             FEB O 5 2020
Defendant                                                             PER_        t<P
                                                                              DEPUTY CLERK
                               CONSENT DECREE
       WHEREAS, the Minersville Area School District ("the District") has

permitted A,H., a minor child, who at all relevant times has attended school in the

District, to use the facilities that correspond to her gender identity since May 2016;

and
       WHEREAS, on March 2, 2017, A.H., a minor, by her next friend and mother,

Tracey Handling, filed a Complaint for Declaratory, Injunctive, and Othet· Relief

against the District in the above-captioned matter (ECF 1 );

       WHEREAS, the parties to this litigation desire to settle the issue raised by

Plaintiffs Complaint concerning sex specific facility usage without the necessity of

further litigation;




                                          1
            Case 3:17-cv-00391-KM Document 66 Filed 02/05/20 Page 2 of 4                      ·.
                                                                                          1




      WHEREAS, the parties have reached a settlement agreement and consent to

entry of the following final and binding Consent Decree as dispositive of the issue

of sex specific facility usage;

      WHEREAS, the parties intend this Consent Decree to benefit all students,

including transgender students, within the District and to be binding on the District

unless and until modified by the Court on motion with proper cause shown.

      NOW, therefore, on this          5�       day of �
                                                                   r = , 2020, upon
agreement of the parties, it is hereby ORDERED and DECREED as follows:

       1.      The Minersville Area School District, and all of its present directors,

officers, board members, administrators, agents, and employees, agree they shall not

promulgate, implement, maintain, or enforce any policy, practice, or custom of the

District that denies transgender students the access and use of facilities that match a

student's consistently and unifonnly asserted gender identity, or to take any formal

or informal disciplinary action against transgender students for using the facilities

that match a student's consistently and unifo11nly assetted gender identity.

      2.       The Minersville Area School District, and all of its present directors,

officers, board members, administrators, agents, and employees, agree they shall not

promulgate, implement, maintain, or enforce any policy, practice, or custom of the

District that denies transgender students the equal protection of law pertaining to

discrimination on the basis of sex/transgender status or gender dysphoria,

                                           2
              Case 3:17-cv-00391-KM Document 66 Filed 02/05/20 Page 3 of 4




         3,      The Minersville Area School District, and all of its present directors,

officers, board members, administrators, agents, and employees, agree they shall not

take any action, including but not limited to making any public statement or

pronouncement that calls undue attention to, or which is in any way derogatory of,

any student or group of students who present as a sex other than the sex assigned at

birth.

         4,      The Minersville Arca School District, and all of its present directors,

officers, board members, administrators, agents, and employees, agree they shall not

take any action against any student, parent, guardian or other interested party in

retaliation for asserting the rights of any student under any statute,_ regulation,

ordinance or rule protecting the rights of students to be free from discrimination on

the basis of sex/transgender status or gender dysph�ria.

         5.     The Minersville Area School District, and all of its present directors,

officers, board members, administrators, agents, and employees, agree they shall not

take any action against A.H., her parents, or siblings by subjecting them to disparate

treatment in the application of the rules in place at the District.

         6.     This Consent Decree shall remain binding on the District unless and

until modified by the Court on motion with proper cause shown.




                                             3
Case 3:17-cv-00391-KM Document 66 Filed 02/05/20 Page 4 of 4
